NO. 07-02-0454-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     JUNE 22, 2007

                          ______________________________


                              KAREN SNOW, APPELLANT

                                            V.

              RICHARD ROSEN, M.D., SWAT SURGICAL ASSOCIATES
                   AND DAVID HAYMES, JR., M.D., APPELLEES


                        _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-512,239; HONORABLE BLAIR CHERRY, JR., JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

            ORDER ON MOTION TO REINSTATE AND DISMISS APPEAL


       Appellant, Karen Snow, timely appealed the trial court’s order granting the motion

for summary judgment of Appellee, David Haymes, Jr., M.D., and granting the motion to

dismiss of Appellees, Richard Rosen, M.D. and SWAT Surgical Associates. After the

clerk’s record and reporter’s record were both filed, on April 24, 2003, Snow filed a Notice
of Bankruptcy and the appeal was abated on May 15, 2003, pursuant to Rule 8.2 of the

Texas Rules of Appellate Procedure.


      On June 13, 2007, David Haymes, Jr., M.D., filed a Notice of Termination of

Bankruptcy indicating that Snow’s bankruptcy has been discharged. Attached to the notice

is a copy of the United States Bankruptcy Court’s Order Approving Trustee Report and

Discharging Trustee dated May 18, 2007. Haymes requests that the abatement be lifted.

The next day, Snow filed a Motion to Reinstate and Dismiss Appeal. Attached to the

motion is a copy of a letter from the Bankruptcy Trustee dated March 19, 2007, reflecting

that the bankruptcy proceeding would be dismissed. The appeal is reinstated and the

motion to dismiss is granted. Having dismissed the appeal at Snow’s request, no motion

for rehearing will be entertained and our mandate will issue forthwith.



                                                Patrick A. Pirtle
                                                    Justice




                                            2